DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent Claims 1 and 7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 7 recite “[A]an injection molding process control method… comprising a status monitoring, a temperature setting, a mold locking setting, a front injection/feeding setting, an ejection/blowing setting, a function/time setting, an automated process setting, a production control, a core setting, a purging and injection setting and a rear injection/feeding setting, characterized in that the automated process setting comprises a mold-opening ending process setting and a mold-closing ending process setting, and the mold-opening ending process setting comprises the settings of a plurality of action options of a rotation-advance ending and a rotation-retreat ending when being applied to a two-color injection molding machine, and the plurality of action options are operated sequentially after a setting is selected from the mold-opening ending automated process options, and the mold- closing ending process setting is a setting selected from a mold-closing ending automated process option according to each switching action, so as to complete the setting of the injection process.”
The limitations of status monitoring, and all the other limitations sharing the common term “settings’ as recited in Claims 1 and 7 under its broadest reasonable interpretation covers the performance of the limitation in the mind (including an observation, evaluation, judgement or opinion) but for the recitation of a method of an injection molding process control method of a multi-color injection molding machine.  This would encompass the user monitoring and determining the settings of the controls for the recited parameters and then setting the controls for the right steps in the right sequences.. If a claim limitation under a broadest reasonable interpretation, covers performance of the limitation in the 
This judicial exception is not integrated into a practical application because the elements of the process such as temperature, mold locking rotation-advance and retreat ending and selecting a setting from the mold-opening ending automated process options according each switching action do not provide limitations that are indicative of integration into a practical application. The limitations appear to be instructions of monitoring and determining settings with a plurality of action options operated sequentially after a setting selection. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, these are mere instructions to apply monitoring and settings which, in themselves, cannot provide an inventive concept. These two Claims (1 and 7) are not patent eligible. 
Regarding Claims 2-6 dependent on Claim 1 and Claims 8-12 dependent on Claim 7, recite further limitations that provides the mold-opening ending automated process option of Claims 1 and 7, respectively, (See Claims 2 and 8, respectively) and what the option is comprised of, as well as reciting in Claims 3-6 and Claims 9-12 that the mold-closing ending process setting comprises Actions with various alternatives. Under the broadest reasonable interpretation, these limitations cover the performance of the limitation in the mind but from the recitation of “an injection molding process control method.  Moreover, the relevant inventive Figures 4-6 in the specification do not depict an injection molding machine but rather a control display or panel and discusses action options of selecting settings by “clicks.” Therefore, none of these claims provide a judicial exception that could be integrated into a particular practical application.
These claims do not include additional element sufficient to amount to significantly more than the judicial exception. Here the additional elements of selecting the use of mold-opening and mold-closing ending process options and settings, describe what amounts to no more than what is well understood, routine, conventional activity in the field.  Moreover, there is no indication that these amount to no more than mere instructions to apply monitoring and settings which, in themselves, cannot provide an inventive concept. These Claims (2-6 and 8-12) are not patent eligible.  
Note: the first names of the prior art inventors are provided due to identical last names.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jui-Hsiang Wang (US 2004/0262799).
Regarding Claim 1, Jui-Hsiang Wang discloses an injection molding process control method of a multi-color injection molding machine (abstract) comprising a status monitoring (Fig.3 paragraphs [0005] [0006] machine status), a temperature setting (Fig.5 paragraph [0007] temperature setting), a mold locking setting (Fig. 6 paragraph [0008] clamp setting), a front injection/feeding setting (Fig.7 paragraph [0009]) front injection;/charging setting), an ejection/blowing setting (Fig. 8 paragraph [0010] pushing/blowing setting), a function/time setting (Fig. 9 paragraph [0011] function /time setting), an automated process setting (Figs. 1, 2 paragraph [0020] automatic process setting), a production control (Fig. 10 paragraph [0012] managing data of production), a core setting (Fig. 11 paragraph [0014] core setting), a purging and injection setting (Fig. 12 paragraph [0015] purge/carriage setting) and a rear injection/feeding setting (Fig.13 paragraph [0016] backward injection/charging setting), characterized in that the automated process setting comprises a mold-opening ending process setting and a mold-closing 
While all of these settings are clearly indicated in the figures referred to in the prior art reference of Jui-Hsiang Wang, these settings are based on prior art figures incorporated by reference into Jui-Hsiang. Jui-Hsiang Wang indicates in paragraphs [0003]-[0018] that these prior figures and references are incorporated into the disclosure of Jui-Hsiang Wang; See paragraph [0005] setting is done with a control panel and by means of inputting appropriate parameters and setting related to operation of the injection molding machine, which is identified as bi-color as is indicated in the disclosure of Jui-Hsiang Wang paragraph [0059]). Moreover, all of the disclosed settings recited above are also recited in claim 1 of Jui-Hsiang Wang. These incorporated references from prior art also include Figures 3-13, which are all identified as prior art in the captions of the drawings.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Jui-Hsiang Wang with references to background prior art that can be incorporated by reference into the disclosure of Jui-Hsiang Wang because the parameters controlled by settings are all well – known in the art (paragraph [0005] conventional)  the invention of Jui-
Regarding Claim 2, the disclosure of Jui-Hsiang Wang discloses all the limitations of Claim 1 and further discloses wherein the mold-opening ending automated process option comprises NO action (Fig. 2 paragraphs [0037] [0038]) 1: Rotating action (paragraph [0040]); 2: Ejecting action (paragraph [0040]); 3: Ejector retreat (paragraph [0041]); 4: front and rear eject (paragraph [0041]); 5: Middle and front eject (paragraph [0042]); 6: Core 1 out (Fig. 11, paragraph [0043]); 7: Core 1 in (Fig. 11 paragraph [0044]); 8: Core 2 out; 9 (Fig. 11 paragraph [0045]): Core 2 in (Fig. 11 paragraph [0046]); 10: Core 3 out; 11: Core 3 in (regarding Core 3 see claim 1 – a mold relating to a plurality of cores are set;); 12: Rotation advance Core 1 repeat (paragraph [0049]); 13: Rotation advance Core 2 repeat (paragraph [0049]); 13: Front and rear ejectors retreat (paragraph [0050]); 14: End of cycle (paragraph [0051]); and 15: Open/close safety door (paragraph [0052]).
As to Fig. 11 (prior art), see incorporation by reference statement following Claim 1
Regarding Claim 3, the disclosure of Jui-Hsiang Wang discloses all the limitations of Claim 1 and further discloses wherein the Action 1 of the mold-closing ending process setting is NO action; 1: Ejecting action; or 2: Core 3 in (Fig. 2 paragraph [0053] see also claims 5 and 6).
 Regarding Claim 4, the disclosure of Jui-Hsiang Wang discloses all the limitations of Claim 1 and further discloses wherein the Action 2 and Action 4 of the mold-closing ending process setting are NO action; 1: Two-color simultaneous injection; 2: Front injection; or 3: Rear injection (paragraph [0051] movements two and four).
Regarding Claim 5, the disclosure of Jui-Hsiang Wang discloses all the limitations of Claim 1 and further discloses wherein the Action 3 of the mold-closing ending process setting is NO action; 1: Ejector retreat; 2: Core 3 out; 3: Ejecting action; or 4: Core 3 in (paragraph [0056] five options two of which are 1 – and 3 – ejector backwards and ejector forwards).
Regarding Claim 6,.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jui-Hsiang Wang (US 2004/0262799) in view of Boxun Wang (CN204421629U).
Regarding Claim 7, Jui-Hsiang Wang discloses an injection molding process control method of a multi-color injection molding machine (abstract) comprising a status monitoring (Fig.3 paragraphs [0005] [0006] machine status), a temperature setting (Fig.5 paragraph [0007] temperature setting), a mold locking setting (Fig. 6 paragraph [0008] clamp setting), a front injection/feeding setting (Fig.7 paragraph [0009]) front injection;/charging setting), an ejection/blowing setting (Fig. 8 paragraph [0010] pushing/blowing setting), a function/time setting (Fig. 9 paragraph [0011] function /time setting), an automated process setting (Figs. 1, 2 paragraph [0020] automatic process setting), a production control (Fig. 10 paragraph [0012] managing data of production), a core setting (Fig. 11 paragraph [0014] core setting), a purging and injection setting (Fig. 12 paragraph [0015] purge/carriage setting) and a rear injection/feeding setting (Fig.13 paragraph [0016] backward injection/charging setting), characterized in that the automated process setting comprises a mold-opening ending process setting and a mold-closing ending process setting (Figs. 1, 2 abstract paragraph [0036] all actions to be performed alter completion of the automatic mold-opening action; actions to be performed alter completion of the automatic mold-closing action), and the plurality of action options are operated sequentially after a setting is selected from the mold-opening ending automated process options, and the mold- closing ending process setting selects  a setting selected from a mold-closing ending automated process according to each switching action option, so as to complete the settings for the injection process quickly (Fig. 2 paragraphs [0036] [0037] [0053] first part of automatic process = mold opening; second part of automatic process = mold closing – both in sequence by means of function switch (Fig.9  paragraph [0011] setting of function switch relates to various motions and functions in injection molding process), so as to complete the setting of the injection process (paragraph [0058] cycle ends and next cycle begins). However, Jui-Hsiang Wang teaches only a two color injection process not a three color injection molding machine nor does it disclose first, second and third rotation-advance ending settings.
In the same field of endeavor, Boxun Wang teaches a three-color injection molding machine that controls the rotation of a servo motor to control a rotation angle of a turntable in order to rotate to three positions for the three color injections (Fig. 1 paragraph [0022] servo motor – 6 turntable – 8) whereby a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Jui-Hsiang Wang to incorporate the teaching of Boxun Wang whereby an injection molding process control method of a multi-color injection molding machine comprising a plurality of settings as well as a plurality of action items to consider how this can be applied to a three-color injection molding machine, as disclosed by Boxun Wang, which comprises a first , second and third rotation-advance ending with action options carried out sequentially after setting the mold-opening ending automate process action options of 0, 180 and 240 degree options. One with ordinary skill in the art would be motivated to use these options because by combining the functions of a two color injection molding machine, as disclosed by Jui-Hsiang Wang, with the functions of a three-station three-color injection machine, will result in the utilization rate of the machine being high, and the number of equipment in the enterprise is reduced, which results in lower manufacturing cost (paragraph [0011]).
Moreover, while all of these settings recited above are clearly indicated in the figures referred to in the prior art reference of Jui-Hsiang Wang, these settings do not indicate the respective inventive embodiments of Claim 1 but are based on prior art figures incorporated by reference into Jui-Hsiang. Jui-Hsiang Wang indicates in paragraphs [0003]-[0018] that these prior figures and references are incorporated into the disclosure of Jui-Hsiang Wang. The incorporation by reference analysis above as to Claim 1 also applies to Claim 7 except the prior art references are now directed to the operation of a 
Therefore it would be obvious to one with ordinary skill in the art to modify the combined disclosures of Jui-Hsiang Wang and Boxun Wang with references to background prior art that can be incorporated by reference into the disclosure of Jui-Hsiang Wang because the parameters controlled by settings are all well-known in the art (paragraph [0005] conventional), the invention of Jui-Hsiang Wang discloses an improved method of controlling these settings (paragraph [0002] they now can set parameters of various parts of the machine and the mold at different stages of a molding process by themselves without having to entrust the setting to the manufacturer of the molding machine).
Regarding Claim 8, the combination of Jui-Hsiang Wang and Boxun Wang disclose all the limitations of Claim 7 and Jui-Hsiang Wang further discloses wherein the mold-opening ending automated process option comprises NO action (Fig. 2 paragraphs [0037] [0038]) 1: Rotating action (paragraph [0040]); 2: Ejecting action (paragraph [0040]); 3: Ejector retreat (paragraph [0041]); 4: front and rear eject (paragraph [0041]); 5: Middle and front eject (paragraph [0042]); 6: Core 1 out (Fig. 11, paragraph [0043]); 7: Core 1 in (Fig. 11 paragraph [0044]); 8: Core 2 out; 9 (Fig. 11 paragraph [0045]): Core 2 in (Fig. 11 paragraph [0046]); 10: Core 3 out; 11: Core 3 in (regarding Core 3 see claim 1 – a mold relating to a plurality of cores are set;); 12: Rotation advance Core 1 repeat (paragraph [0049]); 13: Rotation advance Core 2 repeat (paragraph [0049]); 13: Front and rear ejectors retreat (paragraph [0050]); 14: End of cycle (paragraph [0051]); and 15: Open/close safety door (paragraph [0052]).
As to Fig. 11 (prior art), see incorporation by reference statement following Claim 7.
Regarding Claim 9, the combination of Jui-Hsiang Wang and Boxun Wang disclose all the limitations of Claim 7 and Jui-Hsiang Wang further discloses wherein the Action 1 of the mold-closing ending process setting is NO action; 1: Ejecting action; or 2: Core 3 in (Fig. 2 paragraph [0053] see also claims 5 and 6).
 Regarding Claim 10, the combination of Jui-Hsiang Wang and Boxun Wang disclose all the limitations of Claim 7 and Jui-Hsiang Wang further discloses wherein the Action 2 and Action 4 of the mold-closing ending process setting are NO action; 1: Two-color simultaneous injection; 2: Front injection; or 3: Rear injection (paragraph [0051] movements two and four).
Regarding Claim 11, the combination of Jui-Hsiang Wang and Boxun Wang disclose all the limitations of Claim 7 and Jui-Hsiang Wang further discloses wherein the Action 3 of the mold-closing ending process setting is NO action; 1: Ejector retreat; 2: Core 3 out; 3: Ejecting action; or 4: Core 3 in (paragraph [0056] five options two of which are 1 – and 3 – ejector backwards and ejector forwards).
Regarding Claim 12, the combination of Jui-Hsiang Wang and Boxun Wang disclose all the limitations of Claim 7 and Jui-Hsiang Wang further discloses wherein the Action 5 of the mold-closing ending process setting is NO action; 1: Ejector retreat; or 2: Core 3 out (paragraph [0057].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742